Potter, J.,
delivered the opinion of the court.
This is an appeal from the judgment of the circuit judge refusing to grant relator, Oscar Morman, bail in habeas corpus proceedings.
Oscar Morman was convicted at the September, 1914, term of the circuit court of Pontotoc county for murder, and appealed to the supreme court, and the case was reversed. After considering the testimony in this case, including very material testimony excluded in the original trial of the case in the court below, and upon which a reversal of the former conviction was secured, we are of the opinion “that the proof of defendant’s guilt is not evident, nor the presumption great. ’ ’
There was a strong showing on the hearing of this case on habeas corpus that the prisoner’s health has been impaired by more than two years’ confinement in the *16county jail. The record shows that, although relator was ready for trial at the last April term of the circuit court of Pontotoc county, said term of court at which relator’s trial would have been called was pretermitted through no fault of his.
We are of the opinion that the learned circuit judge erred in denying relator bail, and his judgment is therefore reversed, and judgment will be entered here admitting relator to bail, upon the execution of a properly approved appearance bond in the penalty of five thousand dollars.
Reversed.